Exhibit 99.1 NEWS RELEASE Nov 13, 2008 FSI ANNOUNCES RECORD THIRD QUARTER AND 9 MONTH FINANCIAL RESULTS Conference call scheduled for Friday Nov. 14th, 11:00am Eastern time, 8:00am Pacific Time See dial in number below VICTORIA, BRITISH COLUMBIA, Nov 13, 2008 – FLEXIBLE SOLUTIONS INTERNATIONAL, INC. (AMEX: FSI, FRANKFURT: FXT), a developer and manufacturer of biodegradable and environmentally safe, water and energy conservation technology, as well as anti-scalant and crop nutrient enhancement products, today announces financial results for the Third quarter (Q3) ended Sept. 30, 2008. Mr.
